NUMBER 13-14-00674-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                     IN RE BENANCIO VALLE PUENTE JR.


                    On Petition for Writ of Habeas Corpus.


                                       ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Per Curiam Order

       Relator, Benancio Valle Puente Jr., proceeding pro se, filed an amended petition

for writ of habeas corpus in the above cause on December 1, 2014 requesting relief from

confinement. The Court requests that the real party in interest, Clarissa Morin Puente, or

any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of habeas corpus on or before the expiration of seven days from the

date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                 PER CURIAM

Delivered and filed the
2nd day of December, 2014.




                             2